Citation Nr: 0918848	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE
 
Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1971.  His awards and decorations include the Purple Heart 
medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that the evaluation currently 
assigning his PTSD does not accurately reflect the severity 
of that disorder.

The Veteran was afforded a VA examination in June 2005.  The 
examiner concluded that the Veteran had chronic PTSD 
symptomatology, limited social supports, and work stress.  
The examiner diagnosed the Veteran with PTSD and dysthymia, 
and assessed him with a Global Assessment of Functioning 
(GAF) score of 65.

In his December 2005 notice of disagreement, the Veteran 
states that he relies on daily medication for coping with his 
PTSD, and that his symptoms include depression, periodic 
panic attacks, anxiety, sleep impairment, memory loss, 
irritability, and suicidal thoughts.

In the April 2009 argument to the Board, the representative 
suggested that the Veteran's disability has increased in 
severity since the June 2005 VA examination; the 
representative specifically requested that the Board remand 
the case to obtain an updated medical examination prior to 
rendering a decision.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

In this case, given the representative's suggestion in April 
2009 of a worsening in the Veteran's PTSD since June 2005, 
and the Veteran's report of symptoms, the Board is of the 
opinion that another examination of the Veteran would be 
helpful in adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's PTSD.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  A GAF score 
should be reported.

2.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating for 
PTSD is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




